842 F.2d 333
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Kenneth Charles FORD, Defendant-Appellant.
No. 87-6025.
United States Court of Appeals, Sixth Circuit.
March 22, 1988.

Before CORNELIA G. KENNEDY and RYAN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This pro se federal prisoner appeals the district court's order denying his Fed.R.Crim.P. 35(b) motion for reduction of sentence.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Defendant's convictions for conspiracy and theft from interstate shipment were affirmed on appeal.   United States v. Davenport, 808 F.2d 1212 (6th Cir.1987).  The mandate was issued on February 4, 1987, and received by the district court on February 6, 1987.  Defendant filed a motion for reduction of sentence on July 24, 1987.  The district court denied the motion for want of jurisdiction.


3
Upon review, we conclude that the district court properly denied the motion.  Fed.R.Crim.P. 35(b) provides that the motion must be filed within 120 days after receipt by the court of a mandate issued upon affirmance of a judgment.  The time period is mandatory and jurisdictional and cannot be extended.   United States v. Blanton, 739 F.2d 209, 213 (6th Cir.1984) (citing United States v. Addonizio, 442 U.S. 178, 189 (1979).  Furthermore, defendant did not allege exceptional circumstances that would excuse his failure to file a timely motion.   Cf. United States v. Taylor, 768 F.2d 114 (6th Cir.1985);  Government of Virgin Islands v. Gereau, 603 F.2d 438 (3rd Cir.1979).


4
Accordingly, the district court's order, entered August 27, 1987, is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.